PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,938,858 
Issued: 2 Mar 2021
Application No. 16/143,270
Filed: 26 Sep 2018
For: CHATBOT INTERFACE FOR NETWORK SECURITY SOFTWARE APPLICATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182 in the alternative to 37 CFR 1.59(b), filed December 28, 2021, to expunge information from the above-identified application. 

The petition is GRANTED.

Petitioner requests that the Request for Continued Examination (RCE) and Response to the Office Action filed through EFS-Web on March 26, 2021, be expunged from the instant application as they were filed unintentionally. The documents were intended for U.S. Application No. 16/670,763, and have since been filed in that correct application. Petitioner now requests that these documents be removed from the instant application file. 

Since the Office can determine the correct application file for which the erroneously filed papers were intended from the other identifying information on the papers, the papers will be removed as requested in accordance with MPEP 724.05 III. Transfer of the papers to U.S. Application No. 16/670,763 is unnecessary as the papers were already filed in the correct application as of March 29, 2021.  

In a paper file, the unintentionally submitted documents could, but not necessarily would, have been physically removed from the file wrapper and returned to applicant; in the IFW realm the corresponding action(s) is to close the documents related to the Request for Continued Examination (RCE) and Response to the Office Action and also remove such from the listing of "Public[ly available] Documents." It is agreed that it would be appropriate in this instance to close the documents relating to the Request for Continued Examination (RCE) and Response to the Office Action filed on March 26, 2021, and also remove such from the listing of publicly available documents for this Image File Wrapper (IFW).


Telephone inquiries concerning this communication should be directed to the undersigned at (571) 270-7064.

/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET